Ronan, J.
These are two appeals from decrees of the Probate Court for Barnstable County. The first appeal is from a final decree adjudging that the appellant, the Trustees of the South Yarmouth Methodist Church, hereinafter called the church, is not entitled to any distribution under the will of L. Melva Jones. The second appeal is by the same appellant from a decree striking out its appearance filed in proceedings for the allowance of the final account of the conservator of L. Melva Jones.
The testatrix left a will which contained the following provision: “(2) I give, devise and bequeath to the South Yarmouth Methodist Church my bank account in the First National Bank of Yarmouth.” The will contained various gifts of deposits in banks and shares of corporate stock and clearly demonstrated that she knew the difference between these two kinds of property. The judge found in his report of the material facts that she never had any deposit in the First National Bank of Yarmouth but that she did own ten *538shares of the capital stock of this bank. He found upon the evidence, which is not reported, that she intended to withdraw funds from a New Bedford bank and to deposit this money in the. First National Bank of Yarmouth but did not do so, and that she did not intend to bequeath the stock of this bank to the church. He found that the church was not entitled to this stock.
This is a case where the testatrix intended to change the form of some of her property by opening a new bank account with funds withdrawn from an account in another bank. If such a deposit had been made, .the new account would have come within the accurate and plain description of the gift mentioned in her will to the church, but for some reason best known to herself she did not make this contemplated change and, the property described in the bequest to the church never having come into existence, nothing passed to the church. O’Neil v. Cogswell, 223 Mass. 364. Redman v. Churchill, 230 Mass. 415. Lye v. Lye, 257 Mass. 415. Wheeler v. Lindberg, 285 Mass. 399.
It follows from what has been said that the church took nothing under the will and, having no interest in the estate, it had no standing to appear in opposition to the allowance of the account of the conservator. There was no error in striking out its appearance.

Decrees affirmed.